 Case 1:20-cv-00201-GNS Document 23 Filed 12/02/20 Page 1 of 1 PageID #: 101




                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 JASON DEAN BORDEN,                             )
                                                )        Case No. 3:20-cv-499
        Plaintiff,                              )
                                                )        Judge Travis R. McDonough
 v.                                             )
                                                )        Magistrate Judge H. Bruce Guyton
 UNITED STATES OF AMERICA,                      )
                                                )
        Defendant.                              )


                                     JUDGMENT ORDER


       For the reasons set forth in the memorandum opinion filed herewith, the Clerk is

DIRECTED to transfer this pro se prisoner’s complaint to the Bowling Green Division of the

United States District Court for the Western District of Kentucky and to close this Court’s file.

       SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE

ENTERED AS A JUDGMENT
   s/ John Medearis
  CLERK OF COURT
